April 21, VIA EDGAR The United States Securities and Exchange Commission 100 F Street NE Washington, D.C. 20549 Subject: Select Retirement Nationwide Life Insurance Company SEC File No. 333-155368 CIK 0000205695 Ladies and Gentlemen: Pursuant to Rule 461 of the Securities Act of 1933, Nationwide Life Insurance Company respectfully requests acceleration of the effective date of the registration statement.It is desired that the registration become effective on April 30, 2010. The undersigned is an Officer of Nationwide Life Insurance Company and is duly authorized to request accelerated effectiveness of the registration statement. Please call Paige L. Ryan at (614) 249-0111 should you have any questions. Sincerely, NATIONWIDE LIFE INSURANCE COMPANY /s/Cathy Marasco Cathy Marasco Associate Vice President-Individual Investments Group cc:Ms.
